Title: To George Washington from Ezra Badlam, 10 May 1783
From: Badlam, Ezra
To: Washington, George


                  
                     Sir
                     Dorchester 10th May 1783.
                  
                  The severity of your Excellencys letter last summer, Sickness, and other innumerable difficulties attended with trobles almost emsurmountable has provented me from attempting to prove to your Excellency the rectitude of my heart in the late charge exhibited against me; but knowing your Excellencys candour, humanity, and gratitude, I presume to inform your Excellency that it is now in my power to prove by sufficient evidence, that by impossition and most fallacious lyis of the recruits as well as the persons who presented them I (as muster master) was decived in every instence; This I can declare in presents of God with my hand on my heart that I acted with the strictest fidelity, and since this is the case I can with more boldness ask your Excellencys attention to my circumstances which are very humiliating, and feelt very Sensibly by me as well as my family.  I took an active part in favour of my Country in 75 and indured the fatigues of a Soldier better then Seven years, and just at the Close of the War after sacrifiseing a very good constitution in the field and not able to engage in any business for the Support of a wife and Seven Children (one of which I’ve calld George Washington) I am discharged from the Service.  All this I cannot reconcile to my feelings, & insteed of being placed on an emenence, with my Brothering I am fixed in a valley surrounded with unsurmountable precipicises and for my further mortification have all the world to look down upon me with contempt.
                  I must beseech your Excellency to have Some consideration for past Services, the loss of my health, the Ruin of my interest, the submission with which I have born the punishment, the zeal I have Shewen and am Ready to Shew in Support of your Excellencys charecter, I hope will disarm your Excellency of your indignation against me and excite your Excellency to have pity on the unfortunate and Restore me or at least to put me in a way to obtain some considerations for past Servises,  Should such a favour be obtained I shall think myself obliged to add gratitude sutible to so important a favour.
                  No one knowes better then your Excellency, that it is as great to forgive as to punish.  If I alone am doomed to have no benifit from that goodness which extends to so many, my lot must be perticularly hard; as I am now confined to my Room by Reason of the fatigues of the field, especially as there is no probability of my ever being able to engage again in business for the Support of my family.  I will not anticipate futer Trobles, but depend on your Excellencys clemency.  I am Sir with every sentement of Esteem and due Respect Your Excellencys most obedt very humble Servant
                  
                     Ezra Badlam
                  
               